DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and species II (claims 1, 5-7 and 21-24) in the reply filed on 12/13/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 5-7 and 21-24 are rejected under 35 U.S.C. 102a1 as being anticipated by Schaerrer et al. (US 2010/0007358).
Regarding claim 1, Schaerrer et al. (figures 6-7 and para 0034-0041) discloses a primary winding (32) printed on a first substrate (see figure 7); a shorted winding (36) see figure 7) and magnetically coupled to the primary winding (see figure 7); a secondary winding (33) printed on a third substrate (see figure 7 )and magnetically coupled to the shorted winding (see figure 7); and a first planar magnetic core (28a’’’/28b’’’) (see figure 7) comprising: a first leg surrounded by the primary winding (see figure 7); a second leg surrounded by the shorted winding (see figure 7); a first upper portion extending from a first end of the first leg to a first end of the second leg (see figure 7); and a first lower portion extending from a second end of the first leg to a second end of the second leg (see figure 7); wherein the first, second, and third substrates are parts of a mother substrate (24) between the first upper portion and first lower portion (see figure 7).
Regarding claim 5, Schaerrer et al. (figures 6-7 and para 0034-0041) discloses
a second planar magnetic core comprising (28a’’’/28b’’’)(see figure 7): a third leg surrounded by the shorted winding (see figure 7); and a fourth leg surrounded by the secondary winding (see figure 7).
Regarding claim 6, Schaerrer et al. (figures 6-7 and para 0034-0041) discloses wherein the second planar magnetic core further comprises: a second upper portion extending from a first end of the third leg to a first end of the fourth leg(see figure 7); and a second lower portion extending from a second end of the third leg to a second end of the fourth leg (see figure 7); wherein the first, second and third substrate are parts of the mother substrate between the second upper portion and the second lower portion (see figure 7).
Regarding claim 7, Schaerrer et al. (figures 6-7 and para 0034-0041) discloses
wherein the shorted winding comprises a multi-turn winding. (see figure 6)
claim 21, Schaerrer et al. (figures 6-7 and para 0034-0041) discloses further comprising a first through hole configured on the mother substrate at a center hole of the primary winding, wherein the first leg passes through the first through hole.(see figure 7)
Regarding claim 22, Schaerrer et al. (figures 6-7 and para 0034-0041) discloses further comprising a second through hole and a third through hole configured on the mother substrate at a center hole of the shorted winding (see figure 7), wherein the second leg passes through the second through hole and the third leg passes through the third through hole (see figure 7).
Regarding claim 23, Schaerrer et al. (figures 6-7 and para 0034-0041) discloses further comprising a fourth through hole configured on the mother substrate at a center hole of the secondary winding (see figure 7), wherein the fourth leg passes through the fourth through hole (see figure 7).
Regarding claim 24, Schaerrer et al. (figures 6-7 and para 0034-0041) discloses a fifth through hole configured on the mother substrate at a center hole of the shorted winding (see figure 6), wherein the second leg and the third leg pass through the fifth hole simultaneously (see figure 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837